Title: To Thomas Jefferson from Béthune-Charost, 28 January 1789
From: Béthune-Charost, Armand Joseph, Comte de
To: Jefferson, Thomas



au chateau de beaumenilpar bernay 28 Jer 1789

J’ai fait part à M. de Martel, Monsieur, de la lettre dont Votre Excellence m’a honoré. L’assurance que vous voules bien m’y donner que les etats unis acquiteront cette dette me fait un sensible plaisir à cause des interets du vicomte de Martel que j’ai fort à coeur. Mais comme il y aura certainement grand nombre de creanciers dans le même [cas], V.E. voudra bien me permettre de lui demander son appui auprès du gouvernement pour lui et m’accorder de lui rappeler cette affaire quand il en sera tems.
J’ai l’honneur d’etre avec les sentimens de La plus parfaite considération Monsieur votre tres humble et tres obeissant serviteur

Béthune Cte de Charost

